Citation Nr: 0943306	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating in excess of 30 
percent for posttraumatic stress disorder. 


REPRESENTATION

 Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefits sought on appeal. See also July 2005 
rating decision (RO granted service connection for 
posttraumatic stress disorder and assigned a 30 percent 
disability rating effective September 30, 2004); June 2007 
statement from the appellant (appellant requested an 
increased rating for his service-connected posttraumatic 
stress disorder).  The appellant, who had active service from 
June 1950 to October 1952, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant requested a Travel Board BVA hearing in this 
case; however, he failed to appear for such a hearing 
scheduled on September 17, 2009. See October 2008 VA Form 9; 
August 2009 letter from the RO to the appellant with notation 
indicating that the appellant did not appear for his hearing.  
The Board views the appellant's actions as an indication that 
he desired to withdraw his hearing request.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, the appellant's claims are hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him that further action is required on 
his part.  

In addition to the foregoing, the Board observes that in a 
May 2008 statement, the appellant reported that his "hearing 
loss, shingles and psychiatric problems" are due to his 
military service in the Korean War. See May 2008 notice of 
disagreement.  The Board considers the appellant's statement 
as possibly constituting a claim of entitlement service 
connection for residuals of shingles; and as such, refers 
this matter back to the RO for appropriate action.   
REMAND

Unfortunately, a review of the record with respect to the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and an increased rating in excess of 
30 percent for posttraumatic stress disorder ("PTSD") 
discloses a need for further development prior to final 
appellate review.  

1.  Social Security Administration records

In this regard, a review of the claims file reveals a 
printout sheet dated in December 2004 that indicates the 
appellant has apparently been receiving disability benefits 
from the Social Security Administration ("SSA") since 
November 1985.  However, no actual records from SSA are 
contained in the record on appeal; and the Board is uncertain 
as to exact nature of the disorder for which the appellant 
receives such disability benefits.  While SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (concluding that VA has 
a duty to obtain SSA records when it has actual notice that 
the veteran was receiving SSA benefits); see also Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  

In light of the fact that the appellant's SSA records may be 
pertinent to his claim of entitlement to service connection 
for bilateral hearing loss, particularly to the extent that 
the appellant reports experiencing hearing loss since service 
that has become more noticeable within the last several years 
(see October 2009 appellant's brief, 
p. 6), and VA has been placed on notice regarding the 
existence of these records, the Board finds that the RO 
should attempt upon remand to associate the appellant's SSA 
records with the claims file. 



2.  Addendum audiological medical opinion

In terms of the appellant's claim of entitlement to service 
connection for bilateral hearing loss, the Board observes 
that the claims file contains a VA audiological examination 
report dated in June 2007 in which a VA audiologist 
ultimately opined that the appellant's post-service hearing 
loss was not likely related to noise exposure in service on 
the basis of a June 1952 service treatment that indicated a 
service audiogram conducted at that time showed "absolutely 
no loss of hearing" and the appellant reported onset of his 
hearing loss as "about 6 yrs ago." June 2007 VA examination 
report.  However, absent from the examiner's opinion is the 
fact that the appellant's June 1952 service treatment record 
also reflects the appellant's report of hearing loss at that 
time; and the appellant's representative's statement that the 
appellant has actually experienced hearing loss since his 
separation from service that has become more noticeable 
within the last 6 years. See October 2009 appellant's brief, 
p. 6.  Due to the fact that the claims file in this case only 
contains a few of the appellant's service treatment records 
and appears to have been a file affected by a fire that took 
place at the National Personnel Records Center  Headquarters 
in July 1973 (see February 2005 PIES response to request for 
information), the Board finds that the RO should attempt to 
obtain an addendum VA audiological medical opinion that 
specifically takes into consideration and discusses (1) the 
evidence contained in the claims file reflecting the 
complaints of hearing loss in service even though the 
contemporary audiogram did not show loss of hearing and (2) 
the appellant's recent statement (via his representative) 
attesting to his hearing problems since his separation from 
service that had only become more noticeable within the last 
several years.   

3.  PTSD examination

Lastly, the Board observes for the record that the 
appellant's most recent PTSD VA examination was performed in 
July 2007.  In an October 2009 brief, the appellant's 
representative reported that the appellant "believes that 
his PTSD symptoms that he exudes daily have increased in 
severity." October 2009 appellant's brief, p. 3.  Although 
the mere passage of time does not necessarily require that a 
VA examination be rescheduled, where the evidence of record 
does not reflect the current state of a veteran's disability, 
a VA examination must be conducted. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will also 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability. See 38 C.F.R. § 3.327(a).  After comparing 
the symptoms currently reported by the appellant (October 
2009 appellant's brief, p. 3) with the symptomatology noted 
in the July 2007 PTSD VA examination report of record, the 
Board is uncertain as to whether the appellant's PTSD 
symptomatology has actually increased in severity. See July 
2007 VA examination report, p. 1.  However, in light of the 
request from the appellant's representative that the 
appellant be afforded a new VA examination upon remand of 
this claim, the Board finds that a more recent VA examination 
is warranted in order to accurately assess the severity of 
the appellant's service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to 
all of the appellant's claims, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  The RO should contact the Social 
Security Administration and request 
copies of any and all evidence relied 
upon by that agency to determine that 
the appellant was disabled by Social 
Security Administration standards 
beginning in November 1985.  

3.  The appellant's claims file should 
be returned to the June 2007 VA 
audiologist (if available) or another 
qualified examiner for an addendum 
medical opinion that discusses (a) the 
evidence contained in the claims file 
reflecting the appellant's complaints of 
hearing loss in service even though the 
contemporary June 1952 audiogram did not 
show loss of hearing and 
(b) the appellant's statement (via his 
representative) attesting to his hearing 
problems since his separation from 
service that had only become more 
noticeable within the last several 
years. See October 2009 appellant's 
brief, p. 6.  In addition, the examiner 
should be asked to review any new 
evidence associated with the claims file 
subsequent to the issuance of the June 
2007 medical opinion, and affirm, 
reverse, or modify her prior conclusion 
that the appellant's post-service 
hearing loss is not likely related to 
the appellant's period of service.  A 
clear rationale and basis for any 
opinion expressed will be very helpful 
to the Board.  If no opinion can be 
rendered without resorting to pure 
speculation, the examiner should explain 
why this is not possible. 

4.  The RO should afford the appellant a 
new VA examination in order to assess 
the current severity of his PTSD.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examination 
report should include a description of 
the appellant's symptoms, clinical 
findings and associated social and 
industrial impairment that is attributed 
to his service-connected PTSD.  In 
providing the requested medical opinion, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, should assign a 
Global Assessment of Functioning score, 
and should explain the meaning of the 
numerical score assigned to the 
appellant's PTSD.  All findings should 
be reported in detail accompanied by a 
complete rationale.  

When the development requested has been completed, the RO 
should readjudicate the issues on appeal in light of any 
additional evidence added to the claims file.  In doing so, 
the RO should please note that this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  As such, expedited handling of this appeal is 
requested.  If the benefits sought are not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



